Case: 21-10751     Document: 00516525125         Page: 1     Date Filed: 10/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-10751
                                Summary Calendar
                                                                            FILED
                                                                     October 27, 2022
                                                                       Lyle W. Cayce
   Stephen G. Finley,                                                       Clerk

                                                           Plaintiff—Appellant,

                                       versus

   Kilolo Kijakazi, Acting Commissioner of Social
   Security,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:20-CV-49


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          The district court affirmed an Administrative Law Judge’s (“ALJ’s”)
   decision denying Plaintiff-Appellant Stephen G. Finley disability benefits for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10751         Document: 00516525125             Page: 2      Date Filed: 10/27/2022




                                          No. 21-10751


   a three-year period between July 1, 2005 and December 31, 2008. 1 Finley
   timely appealed. We affirm.
          We review “a Commissioner’s denial of social security disability
   benefits ‘only to ascertain whether (1) the final decision is supported by
   substantial evidence and (2) whether the Commissioner used the proper legal
   standards to evaluate the evidence.’” Webster v. Kijazaki, 19 F.4th 715, 718
   (5th Cir. 2021) (quoting Keel v. Saul, 986 F.3d 551, 555 (5th Cir. 2021)).
   “Substantial evidence is merely enough that a reasonable mind could arrive
   at the same decision; though the evidence ‘must be more than a scintilla, it
   need not be a preponderance.’” Id. (quoting Taylor v. Astrue, 706 F.3d 600,
   602 (5th Cir. 2012)) (cleaned up).
          The ALJ determined that, prior to the expiration of his insured status,
   Finley had a number of conditions defined as “severe” by the relevant
   regulations. The ALJ nonetheless concluded that Finley was not under a
   “disability,” as defined by the relevant regulations, because he retained the
   residual functional capacity to perform light work with some restrictions, and
   “a significant number of jobs existed in the national economy that he could
   perform.” These conclusions, contrary to Finley’s assertions, are supported
   by the testimony of two vocational experts and a medical expert.
          Neither can we say that the ALJ erred by assigning little weight to the
   opinion of Dr. George, Finley’s treating physician. Dr. George’s opinion was
   based on an MRI completed more than half a decade after Finley’s insured
   status expired. Retrospective medical opinions are acceptable evidence, but
   they must be properly corroborated. See, e.g., Luckey v. Astrue, 458 F. App’x
   322, 325–26 (5th Cir. 2011) (per curiam). The ALJ did not err in concluding



          1
              The parties consented to proceed before a magistrate judge.




                                                2
Case: 21-10751     Document: 00516525125           Page: 3   Date Filed: 10/27/2022




                                    No. 21-10751


   that Dr. George’s was not properly corroborated. We deem the remainder of
   Finley’s contentions similarly unavailing.
          AFFIRMED.




                                         3